DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending wherein claims 1-5 and 8-10 are under examination and claims 6-7 and 11-17 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of forming a material comprising, molybdenum, rhenium and one or more materials from the group of tellurium, iodine, selenium, chromium, nickel, copper, titanium, zirconium, tungsten, vanadium and niobium by powder metallurgy (claims 14-17) and Group I, species B, drawn to a structure for use in an electrochemical reduction process that requires the presence of platinum group metal is withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected species. Applicant’s election was made without traverse in the Response filed on March 9, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "high-temperature" in claim 8 is a relative term which renders the claim indefinite.  The term "high-temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakita et al. (US 5,122,206). 
In regard to claims 1 and 8-9, Wakita et al. (‘206) discloses a material that would be used in light water furnaces of atomic energy power plants (which includes nuclear power plants), which would be a component in a nuclear power plant, having 20.4 weight percent chromium, 1.05 weight percent niobium, 5.04 weight percent titanium, 5.05 weight percent aluminum, 0.14 weight percent copper, 0.14 weight percent hafnium, 0.08 weight percent rhenium, 2.94 weight percent molybdenum, with the balance nickel (Alloy 21 of Table I). 

	With respect to the recitation “wherein the material is formulated to be substantially chemically unreactive with gaseous fission products of a nuclear reaction” in claim 4, Wakita et al. (‘206) discloses the same composition. Therefore, the claimed property would be inherent. MPEP 2112.01 I. 

Claims 1, 4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano et al. (US 8,491,838). 
In regard to claims 1, 8 and 10, Hamano et al. (‘838) discloses a nickel base alloy for a gas turbine such as one having 0.05 mass percent carbon, 0.15 mass percent silicon, 0.11 mass percent manganese, 0.44 mass percent iron, 8.5 mass percent chromium, 1.8 mass percent rhenium, 14.4 mass percent molybdenum, 1.8 mass percent tungsten, 0.98 mass percent titanium, 0.75 mass percent titanium, 0.01 mass percent zirconium, 0.008 mass percent boron and the balance nickel (column 1, lines 5-10 and Alloy 4 of Table I).
With respect to the recitation “for use in a high-temperature application” in claim 8, the Examiner notes that this recitation would be a recitation of intended use that would not further limit the structure of the alloy. MPEP 2111.02 II. 
With respect to the recitation “wherein the material is formulated to be substantially chemically unreactive with gaseous fission products of a nuclear reaction” in claim 4, Hamano et al. (‘838) discloses the same composition. Therefore, the claimed property would be inherent. MPEP 2112.01 I.



Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 2, Wakita et al. (‘206) and Hamano et al. (‘838) disclose a material containing molybdenum, rhenium and nickel, but neither Wakita et al. (‘206) nor Hamano et al. (‘838) specify a molybdenum-based, rhenium-based or molybdenum-rhenium-based material  having 47 to 90 weight percent molybdenum, 10 to 53 weight percent rhenium and 0.5 to 10 weight percent tellurium. 
	In regard to claim 3, Wakita et al. (‘206) and Hamano et al. (‘838) disclose a material containing molybdenum, rhenium and nickel, but neither Wakita et al. (‘206) nor Hamano et al. (‘838) specify a molybdenum-based, rhenium-based or molybdenum-rhenium-based material  having 70 to 80 weight percent molybdenum, 18 to 30 weight percent rhenium, and 1 to 2 weight percent tellurium. 
	In regard to claim 5, Wakita et al. (‘206) and Hamano et al. (‘838) disclose a material containing molybdenum, rhenium and nickel, but Wakita et al. (‘206) and Hamano et al. (‘838) fail to specify wherein the material consists of molybdenum, rhenium, tellurium, iodine and selenium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796